259 Ga. 795 (1990)
387 S.E.2d 332
HOWARD
v.
SAVANNAH COLLEGE OF ART & DESIGN, INC. et al.
S89A0433.
Supreme Court of Georgia.
Decided January 11, 1990.
Reconsideration Denied February 6, 1990.
Hull, Towill, Norman & Barrett, David E. Hudson, James B. Ellington, for appellant.
Ranitz, Mahoney, Forbes & Coolidge, Morton G. Forbes, Catherine M. Bowman, Middleton & Anderson, Susan E. Shelley, Neely & Player, Taylor Tapley Daly, Leigh M. Wilco, for appellees.
Dow, Lohnes & Albertson, Terrence B. Adamson, Peter C. Canfield, Carolyn Y. Forrest, amicus curiae.
WELTNER, Justice.
A newspaper reporter refused to answer certain questions propounded to her during a deposition taken in the course of civil litigation. Her refusal was based upon her assertion of a purported "qualified reporter's privilege."
The trial court held: "Georgia has no statutory qualified reporter's *796 privilege. . . . [She] has no qualified reporter's privilege under the law of this state."
This holding was correct. Vaughn v. State, 259 Ga. 325 (381 SE2d 30) (1989).
Judgment affirmed. All the Justices concur.